Case 4:20-cv-00145-SDJ-CAN Document 20 Filed 06/19/20 Page 1 of 3 PageID #: 54




                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS


   CRAIG CUNNINGHAM,                              §
   Plaintiff,                                     §
                                                  §
   v.                                             §
                                                  §
   4Bush Holdings, LLC, Jared Forbush, Desert     § 4:20-cv-00145-SDJ-CAN
   Lake Group, LLC, Darin Toone, and              §
                                                  §
   John/Jane Does 1-5                             §




   Defendant




                   Plaintiff’s Motion to Dismiss all Parties with Prejudice


   1. The Plaintiff hereby requests the court dismiss his claims against 4Bush Holdings,

        LLC, Jared Forbush, Desert Lake Group, LLC, and Darin Toone with prejudice.




                                   6/18/2020


   Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:20-cv-00145-SDJ-CAN Document 20 Filed 06/19/20 Page 2 of 3 PageID #: 55




                     UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TEXAS


   CRAIG CUNNINGHAM,                                 §
   Plaintiff,                                        §
                                                     §
   v.                                                §
                                                     §
   4Bush Holdings, LLC, Jared Forbush, Desert        § 4:20-cv-00145-SDJ-CAN
   Lake Group, LLC, Darin Toone, and                 §
                                                     §
   John/Jane Does 1-5                                §




   Defendant




                               Plaintiff’s Certificate of Service


    I hereby certify a true copy of the foregoing was mailed to the attorney of record in this

                                              case




                                    6/18/2020


   Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:20-cv-00145-SDJ-CAN Document 20 Filed 06/19/20 Page 3 of 3 PageID #: 56
